Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 both seem written as independent claims, introducing all the elements, such as “a first part” and “a second part” in the second lines of those claims, respectively, but both claims also seem to be dependent on claim 10, as is stated in line 1 of both claims.  It is thus confusing if the elements introduced are the previous elements introduced in the claims on which they are dependent or new elements.  Clarification is required.  It seems based on properly independent claim 11, that claims 12 and 13 were intended to be written as independent claims, but the dependency from claim 10 was accidentally left in on these two claims.  The newly amended part of these claims is just the subject matter of claims 1 and 10.  Thus, for purposes of examination, these claims are understood to only be presenting the limitations as single time, and claim 12 and 13 simply reiterate the limitations in claims 1 and 10, as they substantially express the same thing.  The duplication of the claim language apparent in claims 12 and 13 must be handled.  Clarification and correction is required.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3, 4, 5, 6, 7, 8, 9, 10, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Fraunhofer (German Patent Publication DE102012008940A1; in applicant’s submitted IDS) in view of Mudd, II (U.S. Patent Application Publication 2014/0291304; herein after “Mudd”)

Regarding claim 1, Fraunhofer discloses a method for establishing a weld joint between at least a first part (workpiece 1) and a second part (workpiece 2), comprising the step of projecting an energy beam (laser beam 3) onto an interface area (fig. 2) 5between the parts (joining surface 4 seen in fig. 2), wherein the beam is projected onto the interface area so as to produce a primary spot (focus of beam ¶18 that creates the vapor capillary) on the interface area , and wherein the beam is repetitively scanned in two dimensions (¶16, oscillating motion)   in accordance with a scanning pattern so as to establish an effective spot on the object, the effective spot (heated region 11) having a two-dimensional energy distribution (Seen in Figs 4A And 4B), 10and wherein the effective spot  is displaced along a track over the interface area (¶Fig. 5, can be seen how moves according to element 7) so as to progressively melt mating portions of the first part and the second part so as to form the weld joint (¶0001, interaction zone in the area of the joint surface and a molten bath).  However, Fraunhofer does not disclose wherein during at least a portion of the displacement of the effective spot along the track, said two-dimensional energy distribution is asymmetric in relation to any line extending through the effective spot in parallel with the track.
However, Regarding the asymmetry of the energy distribution along the track of the effective spot, parallel with the track, Mudd, teaches such an asymmetry (Mudd, asymmetrical energy distribution Fig. 7, along path shown in figs. 5 & 6), the energy density distribution along the width of the effective spot being weighted much more heavily on one side so that any line parallel with the track would have an asymmetrical energy distribution on each of its sides.  The asymmetrical energy distribution in Mudd allows for creating good welds while taking into account the different metals (Mudd, 12 and 14, Abstract)  so that the metals can be well welded together, one requiring more heat to melt than the other.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Fraunhofer with Mudd, to adjust the density of the effective spot that has two dimensionality, to have an asymmetrical energy density along any line parallel to the track of the movement of the effective beam spot, to adjust power for the materials of the weld or even for other conditions that would require the energy density to differ in order to make the best weld, and applicant’s teachings and drawings (Instant Application, figs. 8C & 8D), show precisely the kind of asymmetry energy distribution that is contemplated in Mudd.
20 Regarding claim 3, Fraunhofer discloses all the limitations of claim 1, as above,  and further discloses a method, wherein during at least a portion of the displacement of the effective spot (heat area 9) along the track, said two-dimensional energy distribution is asymmetric (Fig. 4B is a line showing a heating profile in the spot that is asymmetric) in relation to any line extending through the effective spot in the interface area.  
Regarding claim 4, Fraunhofer discloses all the limitations of claim 1, as above,  and he further teaches a method wherein during said portion of the 25displacement, the two-dimensional energy distribution is such that the average energy density in the effective spot is substantially higher on one side of the track than on the other side of the track (Fig. 4B shows that, with moving in direction 6, into the page, the heating along the track is asymmetric and higher on one side than on the other).  
Regarding claim 5, Fraunhofer discloses all the limitations of claim 1, as above,  and he further teaches a method wherein during said portion of the 30displacement, the two-dimensional energy distribution is such that a maximum power level on one side of the track is substantially higher than a maximum power level on the other side of the track (fig. 4B shows the temperature profile of 3B as it moves down the track in the direction of 6 and shows a maximum power level on one side is higher than on the other).  
10Regarding claim 6, Fraunhofer discloses all the limitations of claim 1, as above,  and he further teaches a method wherein during said portion of the 35displacement, the two-dimensional energy distribution is such that the average energy density in the effective spot is substantially higher in a leading half of the effective spot than in a trailing half of the effective spot (Fraunhofer ¶0032, indicates that that the melting or welding can take place in the front direction of the scanning range, or in the back of the laser beam;  This would mean that either the leading half of the effective spot has a higher heat density, or the back of the scanning range of the effective spot has a higher heat density, but either way, Fraunhofer discloses and anticipates this limitation).  
WO 2018/054850PCT/EP2017/07351918 Regarding claim 7, Fraunhofer discloses all the limitations of claim 1, as above,  and he further teaches a method wherein during said portion of the displacement, the two-dimensional energy distribution is such that a maximum power level in a leading half of the effective spot is substantially higher than a maximum power level in a 5trailing half of the effective spot. (Fraunhofer ¶0032, indicates that that the melting or welding can take place in the front direction of the scanning range, or in the back of the laser beam; This would mean that either the leading half of the effective spot has a substantially higher heat density to cause melting, or the back of the scanning range of the effective spot has a substantially higher heat density to cause melting, but either way, Fraunhofer discloses and anticipates this limitation).  
Regarding claim 8, Fraunhofer discloses all the limitations of claim 1, as above,  and he further teaches a method wherein during said portion of the displacement, the two-dimensional energy distribution is such that the average energy density in the effective spot is substantially higher in a trailing half of the effective spot than in a leading 10half of the effective spot (Fraunhofer ¶0032, indicates that that the melting or welding can take place in the front of the scanning range, or in the back of the scanning range;  this would mean that either the leading half of the effective spot has a substantially higher heat density to cause melting, or the back of the scanning range of the effective spot has a substantially higher heat density to cause melting, but either way, Fraunhofer discloses and anticipates this limitation).  
Regarding claim 9, Fraunhofer discloses all the limitations of claim 1, as above,  and he further teaches a method wherein during said portion of the displacement, the two-dimensional energy distribution is such that a maximum power level in a trailing half of the effective spot is substantially higher than a maximum power level in a 15leading half of the effective spot (Fraunhofer ¶0032, indicates that that the melting or welding can take place in the front of the scanning range/effective spot, or in the back of the scanning range;  this would mean that either the leading half of the effective spot has a substantially higher heat density to cause melting, or the back of the scanning range of the effective spot has a substantially higher heat density to cause melting, but either way, Fraunhofer discloses and anticipates this limitation).  
Regarding claim 10, Fraunhofer discloses all the limitations of claim 1, as above,  and further teaches a method wherein the two-dimensional energy distribution of the effective spot  is dynamically adapted during displacement of the effective spot along the track (¶0035, “A second high-dynamic scanner…takes over the rapid oscillation of the laser radiation around a reference point and ensures the setting of a temporally and spatially variable temperature field [this means that it can change temperatures at varying times; emphasis added]). 
Regarding claim 12, Fraunhofer in view of Mudd teaches a method according to claim 10, for establishing a weld joint between at least a first part (workpiece 1) and a second part (workpiece 2), comprising the step of projecting an energy beam (laser beam 3) onto an interface area (fig. 2) 5between the parts (Fraunhofer, joining surface 4 seen in fig. 2), wherein the beam is projected onto the interface area so as to produce a primary spot (focus of beam ¶18 that creates the vapor capillary) on the interface area , and wherein the beam is repetitively scanned in two dimensions (¶16, oscillating motion)   in accordance with a scanning pattern so as to establish an effective spot on the object, the effective spot (heated region 11) having a two-dimensional energy distribution (Seen in Figs 4A And 4B), 10and wherein the effective spot  is displaced along a track over the interface area (¶Fig. 5, can be seen how moves according to element 7) so as to progressively melt mating portions of the first part and the second part so as to form the weld joint (¶0001, interaction zone in the area of the joint surface and a molten bath) wherein the two-dimensional energy distribution of the effective spot is dynamically adapted during displacement of the effective spot along the track (¶0035, “A second high-dynamic scanner…takes over the rapid oscillation of the laser radiation around a reference point and ensures the setting of a temporally and spatially variable temperature field [this means that it can change temperatures at varying times; emphasis added]). 
Fraunhaufer does not explicitly disclose  wherein the two-dimensional energy distribution is dynamically adapted in correspondence with variations in the thickness and/or material of at least one of the two parts in the interface area.   However, while he does not express this specifically, Fraunhofer does describe an application, WO 2006/027013 (Fraunhaufer, ¶0011), where applicant describes this reference and what it is trying to accomplish, which are similar goals to Fraunhofer, to change the heating profile.  Referencing that patent publication, Fraunhofer says, “the adaptation of the oscillation amplitude and frequency in dependence of geometrical and welding technical relevant boundary conditions, such. B. greater wall thickness [sic] or materials with altered thermophysical properties is described” (Fraunhoferr, ¶11).  Fraunhofer clearly contemplates adjusting the profile and being able to dynamically adapt with variations in the thickness and/ or material, as he describes one of his motivations was to do just that.  Further, Fraunhofer describes just that, that parameters can be adjusted according to the properties of the material (¶0021).
Regarding claim 16, Fraunhofer in view of Mudd teaches all the limitations of claim 1, as above, and further teaches a method wherein the energy beam is a laser beam (Fraunhofer, ¶0001, laser beam).  
Regarding claim 17, Fraunhofer in view of Mudd teaches a system for welding using an energy beam, the system comprising means  for supporting at least two parts (Fraunhofer, workpieces 1 & 2) so that they are adjacent to one another in an interface area (¶12 joining surfaces, line of interface, seen in figs. 3A, and 3B), and means for producing an energy beam (¶0001, laser beam) and for projecting the energy beam onto the interface area (Figs. 3A, 3B depict this;  15wherein the system comprises a scanner (¶34-35, galvanometer scanner and high-dynamic scanner, for a “combination of two different motion systems) for scanning the energy beam in at least two dimensions (see ¶0004); and wherein the system is arranged for carrying out the method of claim 1 (see rejection of claim 1 for how Fraunhofer anticipates that claim)

Claims 2, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraunhofer (German Patent Publication DE102012008940A1; in applicant’s submitted IDS) in view of Mudd, II (U.S. Patent Application Publication 2014/0291304; herein after “Mudd”) and further in view of Etxe-Tar (WIPO Patent Publication 2016/026706; submitted by applicant in IDS).
Regarding claim 2, Fraunhofer in view of Mudd teaches all the limitations of claim 1, as above, but he does not further teach a method, wherein during at least a portion of the displacement of 15the effective spot along the track, said two-dimensional energy distribution is also in relation to any line extending through the effective spot perpendicularly to the track.  Fraunhofer does not explicitly teach this, but he indicates that this would result, but his diagrams on show cuts of the different levels of energy (fig. 4B indeed teaches some level of a-symmetry, see ¶0004).  However, Etxe-Tar teaches that such an energy profile for welding can be asymmetric about a line parallel or perpendicular to the effective heat spot (Etxe-Tar, fig. 2, effective laser spot 21, p. 23 lines 4-7).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Fraunhofer in view of Mudd with the teaching of Etxe-Tar, to have the ability to have 2-dimensional energy distribution that is a-symmetrical, being able to adapt dynamically to different energy requirements of the metal or geography in the heating of the spot or the seam, even within the effective heating spot itself. 

30Regarding claim 13, Fraunhofer in view of Mudd teaches a method according to claim 10, for establishing a weld joint between at least a first part (workpiece 1) and a second part (workpiece 2), comprising the step of projecting an energy beam (laser beam 3) onto an interface area (fig. 2) 5between the parts (Fraunhofer, joining surface 4 seen in fig. 2), wherein the beam is projected onto the interface area so as to produce a primary spot (focus of beam ¶18 that creates the vapor capillary) on the interface area , and wherein the beam is repetitively scanned in two dimensions (¶16, oscillating motion)   in accordance with a scanning pattern so as to establish an effective spot on the object, the effective spot (heated region 11) having a two-dimensional energy distribution (Seen in Figs 4A And 4B), 10and wherein the effective spot  is displaced along a track over the interface area (¶Fig. 5, can be seen how moves according to element 7) so as to progressively melt mating portions of the first part and the second part so as to form the weld joint (¶0001, interaction zone in the area of the joint surface and a molten bath), wherein the two-dimensional energy distribution of the effective spot is dynamically adapted during displacement of the effective spot along the track(¶0035, “A second high-dynamic scanner…takes over the rapid oscillation of the laser radiation around a reference point and ensures the setting of a temporally and spatially variable temperature field [this means that it can change temperatures at varying times; emphasis added]).

However, Fraunhofer does not disclose a method wherein the two-dimensional energy distribution is dynamically adapted so that it is different at a curved portion of the track than at a straight portion of the track.  However, Etxe-Tar teaches that such an energy profile for welding can be entirely different around different portions about a line parallel or perpendicular to the effective heat spot (Etxe-Tar, fig. 2, effective laser spot 21, p. 23 lines 4-7).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Fraunhofer with the teaching of Etxe-Tar, to have the ability to have 2-dimensional energy distribution that is a-symmetrical, being able to adapt dynamically to different energy requirements of the metal or geography in the heating of the spot or the seam, even within the effective heating spot itself.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being obvious over Fraunhofer (German Patent Publication DE102012008940A1; in applicant’s submitted IDS) in view of and further in view of Etxe-Tar (U.S. Patent Application Publication 2016/026706; submitted by applicant in IDS).

20 Regarding claim 11, Fraunhofer discloses a method, for establishing a weld joint between at least a first part (workpiece 1) and a second part (workpiece 2), comprising the step of projecting an energy beam (laser beam 3) onto an interface area (fig. 2) 5between the parts (Fraunhofer, joining surface 4 seen in fig. 2), wherein the beam is projected onto the interface area so as to produce a primary spot (focus of beam ¶18 that creates the vapor capillary) on the interface area , and wherein the beam is repetitively scanned in two dimensions (¶16, oscillating motion)   in accordance with a scanning pattern so as to establish an effective spot on the object, the effective spot (heated region 11) having a two-dimensional energy distribution (Seen in Figs 4A And 4B), 10and wherein the effective spot  is displaced along a track over the interface area (¶Fig. 5, can be seen how moves according to element 7) so as to progressively melt mating portions of the first part and the second part so as to form the weld joint (¶0001, interaction zone in the area of the joint surface and a molten bath).wherein the two-dimensional energy distribution of the effective spot is dynamically adapted during displacement of the effective spot along the track (¶0035, “A second high-dynamic scanner…takes over the rapid oscillation of the laser radiation around a reference point and ensures the setting of a temporally and spatially variable temperature field [this means that it can change temperatures at varying times; emphasis added]). wherein the two-dimensional energy distribution of the effective spot is dynamically adapted during displacement of the effective spot along the track (¶0035, “A second high-dynamic scanner…takes over the rapid oscillation of the laser radiation around a reference point and ensures the setting of a temporally and spatially variable temperature field [this means that it can change temperatures at varying times; emphasis added])..    He does does not teach a method wherein the two-dimensional energy distribution is dynamically adapted so that it is different when the effective spot is in an area adjacent to a recess, opening, through hole or projection in one of the parts, than when it is in an area remote from said recess, opening, through hole or projection, respectively.  However, Fraunhofer, while not considering these specific conditions, Fraunhofer’s invention does take into account the conditions of the workpieces and adjust accordingly.  However, Etxe-Tar specifically does address how such imperfections are handled, and it is with a 2-dimensional energy distribution (Etxe-Tar, p. 7 lines 18-26).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Fraunhofer with Etxe-Tar, to be sure to be able to properly handle imperfections in a workpiece when welding, by using a two-dimensional energy profile that can be dynamically changed to avoid overheating heat-sensitive areas (e.g. “lubrication holes”, Etxe-Tar, p. 8 lines 25-26).


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraunhofer (German Patent Publication DE102012008940A1; in applicant’s submitted IDS) in view of Mudd, II (U.S. Patent Application Publication 2014/0291304; herein after “Mudd”) and further in view of Cremerius (U.S. Patent Application Publication 2008/0245777).
Regarding claim 14, Fraunhofer discloses all the limitations of claim 10, as above,  but does not further teach a method wherein at least one of 35 power of the energy beam,  the scanning pattern and  a velocity with which the primary spot moves along at least a portion of the scanning pattern, WO 2018/054850PCT/EP2017/073519 19 is adapted in response to at least one change in angle between the energy beam and a portion of the interface area being heated by the effective spot.  However, Cremerius teaches that one is able to adjust parameters (heat profile) with a change of angle on the workpiece (Cremerius, ¶0024).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Fraunhofer with Cremerius, to adjust parameters in response to an impinging angle on the interface and the laser, in order to better and more efficiently heat the workpiece according to the dynamic changes in the workpiece which Fraunhofer is already wont to do (Fraunhofer, ¶0002)

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraunhofer (German Patent Publication DE102012008940A1; in applicant’s submitted IDS) in view of Mudd, II (U.S. Patent Application Publication 2014/0291304; herein after “Mudd”) and further in view of Etxe-Tar (U.S. Patent Application Publication 2016/026706; submitted by applicant in IDS) and Sasabe (U.S. Patent Application Publication 2012/ 0074111).
Regarding claim 15, Fraunhofer discloses all the limitations of claim 1, as above,  but he does not further teach a method wherein the method additionally 5comprises addition of material.  However, Etxe-Tar is an application directed to the creation of work pieces by adding material and fusing it together (Etxe-Tar, Abstract).  Further, using laser light to weld pieces together including the addition of additional material is conventional in the art to improve bonding strength of different materials, etc., such as in Sasabe (Sasabe, ¶0008 “a filler metal” can be added “to improve the bonding strength …of different materials”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention, to modify Fraunhofer with Etxe-Tar and Sasabe in order to add a material to the method, in order to create better bonding between the metals in a conventional way, and the dynamic energy profile can put energy and melt the pieces right where they are now.

Response to Arguments
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive. 

Applicant argues in the affidavit (Affidavit, p. 6) and Remarks (Remarks, pp. 15-18) that energy distribution is not asymmetrical along the an axis parallel to the direction of welding and that such methods are typically not used.  However, as is shown above, Mudd, teaches just that.   And in this case, both grounds of rejection are in the field of welding, obviating applicants’ argument in this instance that the art is not analogous.
As well, regarding claim, 10, Applicant argues that Fraunhofer does not respond dynamically (Remarks, p. 19).  However, as noted in the rejection, paragraph 35 of Fraunhofer describes such dynamic adaptation.  Applicant argues that how or what Fraunhofer is adapting to is not how applicant’s invention works (Remarks, p. 20, 3rd paragraph), however, applicant is relying on an interpretation and language not found in the claim.  The claim requires that “the energy distribution …is dynamically adapted during displacement of the effective spot along the track”, and this is taught by Fraunhofer, noted.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, applicant’s interpretation of the reference as doing something different than the instant invention but not fleshed out through the claim language is not persuasive.
With regard to applicant’s arguments regarding non-analogous art, both EtxeTar and Fraunhofer deal with laser processing over a wide area and over that effective beam spot different amounts of energy are used in order to best perform over those areas.  And while the reason for the amount of energy perhaps varies, perhaps it is due to geometry or material or desired structure, but nonetheless, the laser has to be capable of distributing different energy densities over a beam spot area.  Specifically regarding the current amendments, Mudd is the prime example of doing exactly what applicant presently claims, namely, distributing energy asymmetrically over any line through the spot parallel with the track.  Because all the art endeavors to solve the same problem as the invention, the argument that the art is non-analogous is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761